 
FIRST AMENDMENT
 
 
TO LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This FIRST AMENDMENT TO LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”) is made and entered into as of the 11 day of January, 2008, by and
among MEDICAL RESOURCES, LLC, a Florida limited liability company (the
“Company”), WALTER JANKE and LALITA JANKE, Florida residents (together,
the “Sellers”), and PRIMACARE CORPORATION, a Florida corporation (the “Buyer”).
 
 
RECITALS:
 
A.           Pursuant to that certain LLC Membership Interest Purchase
Agreement, dated September 6, 2007, among the Company, the Sellers and the Buyer
(the “Purchase Agreement”), the Sellers agreed to sell to the Buyer, and the
Buyer agreed to purchase from the Sellers, all of the issued and outstanding
membership interests in the Company.
 
B.           Pursuant to Section 12(e) of the Purchase Agreement, the parties
may amend the Purchase Agreement by a written instrument signed by the parties.
 
C.           The Company, the Sellers and the Buyer desire hereby to amend the
Purchase Agreement as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and covenants contained in this
Agreement, the parties hereto, intending to be legally bound, agree as follows:
 
1.  Recitals.  The foregoing recitals are true and correct and are incorporated
herein by reference.
 
2.  Defined Terms.  All capitalized terms used herein and not expressly defined
shall have the meanings given to them in the Purchase Agreement.
 
3.  Escrow Agreement.
 
(a)           The Parties hereby agree that Section 2(b)(i) is hereby amended
and restated as follows:
 
“(i)           At the Closing, Buyer shall deliver 28 million IWWI shares (as
defined below) as an estimate of the Purchase Price to Escrow Agent pursuant to
an Escrow Agreement by and among the Jankes, Buyer, MR, and Escrow Agent (the
“Escrow Agreement”), in the form attached as Exhibit A to the First Amendment to
this Agreement among the Parties, dated January 11, 2008.”
 
(b)           The Parties hereby agree that Section 2(c) is hereby amended and
restated as follows:
 
“(c)           Determination of Purchase Price.  Within thirty (30) calendar
days after the completion of the audited review of MR’s financial statements for
the 24-month period from January 1, 2008 through December 31, 2009, Buyer and MR
shall prepare, or cause to be prepared, and deliver to the Jankes a preliminary
determination of the Purchase Price (the “Preliminary Determination”).  The
Preliminary Determination shall set forth (A) the amount of the Purchase Price,
(B) the amount of the Weighted Average Price and the amount of IWWI Shares
corresponding to the Purchase Price, (C) the amount of any adjustment to the
Purchase Price in accordance with Sections 5(f) and 9(f) hereof, and (D) the
amount of IWWI Shares corresponding to the Purchase Price less such
adjustments.  After the Preliminary Determination is delivered to the Jankes, if
the Jankes determine that the Preliminary Determination has been prepared in
accordance with Section 2(a) or (b), then the Jankes shall inform Buyer by
delivering written notice to Buyer, and Buyer and the Jankes shall cooperate in
executing joint written instructions (the “Joint Instructions”) to the Escrow
Agent directing the Escrow Agent to release the IWWI Shares in accordance with
the Preliminary Determination.  Notwithstanding anything set forth herein or in
the Escrow Agreement to the contrary, such Joint Instructions shall not instruct
any release of IWWI Shares to the Jankes until after March 31, 2012 (the “Escrow
Termination Date”); provided, that such Joint Instruction may instruct release
of IWWI Shares to Buyer prior to the Escrow Termination Date.  In addition, if
the Escrow Agent shall not have received Joint Instructions by the Escrow
Termination Date, the Escrow Agent shall file an action of interpleader in the
appropriate court of competent jurisdiction and deposit the IWWI Shares with
such court for determination or disposition.”
 
4.  Transfer of Liabilities.  The Parties hereby agree that a new Section 5(f)
is hereby amended to the Purchase Agreement, as follows:
 
“(f)           Payment of Liabilities Incurred Prior to August 1, 2007.  Should
MR make payment on any liabilities incurred prior to August 1, 2007 (“Prior
Liability”), and such Prior Liability was not satisfied prior to Closing, then
Buyer can reduce the Purchase Price by the amount of payment made by MR toward
the Prior Liability and Buyer, upon delivery of Joint Instructions to the Escrow
Agent directing the Escrow Agent to release the IWWI Shares to Buyer, may remove
IWWI Shares held in Escrow and equal to the amount of payment made on such Prior
Liability .  Seller acknowledges that payment by MR for any Prior Liability
gives Buyer, in its sole discretion, the right to remove IWWI Shares equal to
such payment, and Seller shall not unreasonably withhold execution and delivery
of Joint Instructions to Escrow Agent regarding release of IWWI shares to
Buyer.”
 
5.  Indemnification Cap.  The Parties hereby agree that Section 9(f) of the
Purchase Agreement is hereby amended to add:
 
“Notwithstanding anything to the contrary in this Agreement, except for claims
or actions based on fraud of the Jankes to the Buyer, the total aggregate
liability of the Jankes under this Article 9 shall not exceed the Purchase Price
paid and held under the Escrow Agreement.”
 
6.  Schedules.  For all provisions herein and in the Purchase Agreement that
reference any Schedules, such Schedules shall be those attached to this
Amendment hereof and identified as Schedule Attachment .
 
7.  Miscellaneous.
 
a.  In the event any provision of this Amendment is found to be unenforceable,
void, invalid or unreasonable in scope, such provision shall be modified to the
extent necessary to make it enforceable, and as so modified, this Amendment
shall remain in full force and effect.
 
b.  This Amendment may be executed in counterparts, each of which shall be
deemed an original of this Amendment and all of which, when taken together,
shall be deemed to constitute one and the same Amendment.
 
c.  The rights and obligations of the parties under this Amendment shall inure
to the benefit of, and shall be binding upon, their respective heirs, executors,
administrators, successors, assigns, subsidiaries, affiliates, directors,
officers, employees, representatives and agents, as applicable.
 
d.  To the extent any provisions contained herein conflict with the Purchase
Agreement or any other agreements between the Parties, oral or otherwise, the
provisions contained herein shall supersede such conflicting provisions
contained in the Purchase Agreement or other agreements.  Except as modified
herein, the Parties hereby represent and warrant that the Purchase Agreement
remains in full force and effect and is hereby reaffirmed and ratified by each
Party.
 
e.  This Amendment shall be construed under, and governed by, the internal laws
of the State of Florida.
 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
COMPANY:


MEDICAL RESOURCES, LLC




By:                  /s/ Lalita Janke
Name:              Lalita Janke
Title:              Chief Executive Officer




SELLERS:




/s/ Lalita Janke                                                           
Lalita Janke




/s/ Walter Janke                                                           
Walter Janke




BUYER:


PRIMACARE CORPORATION




By:                  /s/ Ashvin Mascarenhas
Name:              Ashvin Mascarenhas
Title:              Chief Executive Officer

